Citation Nr: 0820250	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to a higher (compensable) initial evaluation 
for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefits sought on appeal.  The veteran, who had 
active service from May 1957 to April 1959 and from October 
1961 to April 1962, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

The veteran's claim for entitlement to service connection for 
a left knee disorder is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The average puretone decibel threshold in the right ear 
is 60 decibels, with speech discrimination ability of 
92 percent, which equates to Level II hearing.

2.  The average puretone decibel threshold in the right ear 
is 59 decibels, with speech discrimination ability of 
92 percent, which equates to Level II hearing.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in November 2004 and March 2006.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008).  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c) as indicated under the facts and circumstances in 
this case.  

In addition, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed 
Cir. 2006).  Therefore, the Board finds that the duty to 
notify and the duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the evaluation assigned 
for his hearing loss does not accurately reflect the severity 
of his disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
the in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Evaluations of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  This numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

By way of background, a rating decision dated in May 2005 
granted service connection for bilateral sensorineural 
hearing loss.  The rating decision noted that the veteran's 
service medical records indicated a history of ear disorders 
and the veteran reported a history of in-service noise 
exposure during active service.  It was also noted that the 
examiner who performed the April 2005 VA examination 
concluded that it was more likely than not that the veteran's 
hearing loss was due to military service.  The rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The evidence for consideration includes a report of a private 
puretone audiogram performed in October 2004 stated that the 
veteran had bilateral hearing loss.  The examiner noted that, 
based on information supplied by the veteran, the hearing 
loss was probably due to noise from military service.  
However, the results of audiometric testing cannot be use to 
evaluate the veteran's hearing loss under the Schedule for 
Rating Disabilities since it did not contain a controlled 
speech discrimination test (Maryland CNC).


A VA audiological evaluation in April 2005 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
60
70
80
59
LEFT
25
45
75
75
55

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 84 percent 
in the right ear and of 84 percent in the left ear.  
Following the examination, the impression was sensorineural 
hearing loss.  

A VA audiological evaluation in July 2007 indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
65
75
75
60
LEFT
30
50
75
80
59

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 92 percent 
in the right ear and of 92 percent in the left ear.  
Following the examination, the impression was sensorineural 
hearing loss.  

Based on this record, the Board finds that the evidence does 
not demonstrate an entitlement to a higher initial evaluation 
for the veteran's bilateral hearing loss.  As indicated 
above, while the veteran has submitted a private audiological 
evaluation in support of his claim, the Board notes that this 
audiological evaluation does not contain the clinical 
findings necessary to evaluate the severity of his bilateral 
hearing loss for VA purposes.  For example, the private 
audiological evaluation does not contain a Maryland CNC 
speech discrimination test.  As such, this evidence cannot be 
used for evaluating the severity of the veteran's hearing 
loss.  

The July 2007 VA examination indicated that the average 
decibel loss was 60 for the right ear and speech 
discrimination for that ear was 92 percent.  This corresponds 
to Level II hearing in the right ear.  For the left ear, the 
average decibel loss was 59 and the speech discrimination was 
92 percent.  This also translates into Level II hearing for 
the left ear.  Again, when those values are plotted on Table 
VII, it is apparent that the currently assigned 
noncompensable evaluation for the veteran's bilateral hearing 
loss is accurate and appropriate.  

The Board notes that the April 2005 VA examination yielded 
similar results.  At the time of this examination, the 
average decibel loss was 59 for the right ear and speech 
discrimination was 84 percent, while the average decibel loss 
for the left ear was 55 and the speech discrimination was 84 
percent.  Both translate into Level II hearing for each ear.   

The Board would also note that the provisions of 38 C.F.R. 
§ 4.86 are not for application in this case because neither 
of the VA examinations demonstrated that puretone thresholds 
at each of the four specified frequencies was 55 decibels or 
more.  Although both tests indicated that that the puretone 
threshold at 1,000 Hertz for each ear was 30 decibels or 
less, neither examination indicated a threshold reading at 
2,000 Hertz of 70 decibels or more in either ear.  Therefore, 
the Board concludes that a higher initial evaluation for the 
veteran's bilateral hearing loss is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  While 
the veteran has report that his hearing loss essentially 
interferes with his work, the Board finds that the evidence 
of record does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for higher initial 
evaluation for his bilateral hearing loss.  As such, the case 
does not present an approximate balance of positive and 
negative evidence for the application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

A higher (compensable) initial evaluation for bilateral 
hearing loss is denied.



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the May 2005 rating decision which denied service 
connection for a left knee disorder indicated that service 
medical records were "negative for any type of knee 
condition."  However, the Board observes that the service 
medical records indicate that in November 1961 the veteran 
was treated for a left knee injury.  The veteran's statements 
indicate that he has experienced left knee pain following a 
service injury, including following his discharge from 
service.  Under these circumstance, the Board is of the 
opinion that the veteran should be afforded an examination to 
determine whether any currently diagnosed left knee disorder 
is relate to service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left knee to ascertain 
the severity and etiology of all 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed left knee 
disorder is related to the injury shown 
in the veteran's service treatment 
records.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


